Citation Nr: 1430363	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  14-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to March 24, 2006, and a rating greater than 30 percent prior to June 24, 2010, for migraine headaches.

(The issues of entitlement to service connection for fibrocystic breast disease and sinusitis will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1987 to February 1995 and from February 2003 to February 2005.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the Veteran was granted service connection for migraine headaches with a noncompensable evaluation, effective from February 22, 2005.  The Veteran filed a notice of disagreement (NOD) in December 2005.  She was provided with a statement of the case (SOC) in September 2006.  The Veteran perfected her appeal with the timely submission of a VA Form 9 in October 2006.

The Board also notes that in January 2008, the Veteran testified before Veterans Law Judge Singleton.  A copy of the transcript has been associated with the claims file.

The Veteran's claim concerning the propriety of the initial rating assigned for migraine headaches was previously before the Board in April 2008, when it was remanded for further development.  After that time, the RO issued a rating decision dated June 2011 in which it increased the Veteran's evaluation to 50 percent, effective June 24, 2010.  In a December 2012 rating decision, the RO again increased the Veteran's evaluation to 30 percent for the time from March 24, 2006 to June 23, 2010.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The evaluation of 50 percent from June 24, 2010 is the highest schedular evaluation available for the Veteran's migraine headaches and, thus, no further discussion of a claim for (a schedular) increase for the time period thereafter shall ensue.  However, because the noncompensable and 30 percent evaluations prior to June 24, 2010 are not the highest available, the appeal in that regard remains in controversy and shall be discussed in the decision below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, the record indicates that the Veteran is employed, and thus this issue has not been raised by the record during the time period in question.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDING OF FACT

From February 22, 2005, the Veteran's service-connected migraine headaches were manifested by recurrent mixed mild to severe headaches, with severe headaches causing nausea, sensitivity to light, sensitivity to sound, and requiring a mixture of continuous and strong medications to treat.  Severe headaches and requisite medication made the Veteran unable to go to work and occurred as often as 5 to 6 times per month.


CONCLUSION OF LAW

From February 22, 2005, the criteria for an evaluation of 50 percent for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to an initial compensable rating prior to March 24, 2006, and an initial rating greater than 30 percent prior to June 24, 2010, for migraine headaches., because the claim is granted in full herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher initial evaluation for her migraine headaches, and the Veteran volunteered her subjective symptoms and employment history during the period under consideration.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.   See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected migraine headaches are rated as noncompensable from February 22, 2005 to March 24, 2006; 30 percent disabling from March 24, 2006 to June 23, 2010; and 50 percent disabling thereafter in accordance with 38 C.F.R. § 4.124a, DC 8100.  A noncompensable evaluation is provided for migraines with less frequent attacks.  Id.  A 10 percent evaluation is provided for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A 30 percent evaluation is provided for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent evaluation is provided for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 50 percent evaluation is the highest evaluation warranted for migraines.

Background

The Veteran claims that her service-connected migraine headaches are worse than reflected by her current noncompensable and 30 percent evaluations.  To this effect, the Veteran testified at her January 2008 Board hearing that she suffers from headaches approximately 2 to 3 times per week.  She stated that she takes a daily medication to prevent attacks and that she has two different kinds of medication (a self-injection called Imitrex and an oral medication called Zomig).  It was noted that she takes the Zomig only for her most severe migraines and cannot mix it with Imitrex.  When the Zomig is not strong enough, the Veteran testified that she has to go to the emergency room for stronger injections.  She stated that these emergency room visits occurred approximately 3 to 4 times per year.  The Veteran also testified that she, on average, loses 4 to 5 days per month due to severe migraines.

A review of the Veteran's service treatment records reveals that she had a history of migraine headaches in the military.  In a November 2004 record, it was noted that the Veteran suffers from recurrent headaches on both sides of the forehead that are worsened by exposure to light and sound.  It was reported that these headaches are only relieved by medication.

In June 2005, the Veteran was provided with a VA examination.  The Veteran that her headaches began with common head pain and progresses in intensity to involve nausea, light sensitivity, and sound sensitivity.  The Veteran reported that these headaches occur 4 to 5 times per year and that this frequency and severity has been occurring for years.  It was noted that the Veteran treats this condition with medication, Zomig.  However, there was no indication as to how often she used this medication and under what severity.  The Veteran was diagnosed with migraine headaches without auras.

A review of the Veteran's VA outpatient treatment records reveals that the Veteran has been continuously treated for her migraine headaches throughout the course of her claim and appeal.  In a February 2006 record, it was noted that the Veteran was currently prescribed Zomig on an "as needed" basis for the treatment of severe headaches.  It was reported that the Veteran was consuming approximately 4 to 6 tablets monthly, indicating the occurrence of severe headaches of that same frequency.  In March 2006, the Veteran was seen by a neurologist and complained of continuing headaches.  The Veteran reported headaches of varying severity, from mild to severe, occurring 2 to 3 times per week.  When the headaches were mild, the Veteran reported using over-the-counter pain medication to treat.  However, when the headaches are severe, the Veteran reported using her prescription Zomig.  It was noted that the Zomig caused the Veteran to be extremely drowsy and incapacitated, being unable to work.  The Veteran reported using the Zomig approximately 5 to 6 times per month, thereby indicating the occurrence of severe headaches of that same frequency.  In July 2007, it was noted that the Veteran's headache condition had worsened.  She was continuing to use medication to treat, but having 1 to 2 severe headaches per week.  In June 2008, it was noted that the Veteran had seen a neurologist and was continuing to take daily and "as needed" medication to treat her migraines.

A February 2009 treatment record from the Department of Labor noted that Veteran suffered from a permanent migraine headache disorder since age 17.  The examiner found that the Veteran is intermittently incapacitated by these headaches based on their severity.  It was reported that the Veteran may miss work 2 to 3 times per month due to incapacitating headaches.  The  Veteran was found to be incapable to perform any activity during those severe headaches.   It was noted that the Veteran uses medication to treat.

The Veteran has also submitted copies of her work attendance record from her employer for the time period of December 2005 to February 2007 and May 2009 to June 2010.  From December 2005 to May 2006, the report shows that the Veteran was absent 6 entire work days, approximately once per month.  From September 2006 to February 2007, the Veteran was absent for 48.5 hours, or 6.5 work days based upon an eight hour shift.  From May 2009 to June 2010, the Veteran missed 119.5 hours from work due to illness, or nearly 15 work days based upon an eight hour shift.  Some of the absences were noted as "Unpaid."

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 50 percent for the service-connected migraine headaches from February 22, 2005.  The Board finds that the evidence of record shows that the Veteran's migraine headaches were, or at least more nearly equivalent of, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the time period from February 22, 2005.

The Board finds that the Veteran's statements regarding the frequency and severity of her migraine headaches during the appeal period were both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to discuss the symptoms of her migraine headaches as such are subject to direct experience.  Furthermore, the Veteran is found to be credible, as her statements during the appeal period have remained consistent and are further supported by the medical evidence of record.

During the period of appeal, based upon the Veteran's competent and credible statements and supporting medical documents, it appears that the Veteran was suffering from very frequent prostrating attacks.  While in the military, treatment records showed that the Veteran was suffering from recurrent attacks that were so severe as to require medication.  Further, at her 2005 VA examination, she reported suffering from these severe migraines approximately 4 to 5 times per year and that she had to take a strong prescription, Zomig, to treat.  In February 2006, it was noted that the Veteran was taking about 4 to 6 Zomig tablets monthly.  As it was noted that she only took this medication as a last resort when she had her most severe headaches, it stands to reason that the Veteran was experiencing 4 to 6 severe headaches per month at that time.  Further, although the 2005 VA examination notes she only had 4 to 5 severe headaches per year, it also noted that she was taking Zomig, without noting the frequency.  Because a notation of such frequency would tend to better indicate how many severe headaches the Veteran suffered on a monthly basis and there is a lack of such evidence, the Board shall provide the Veteran the benefit of the doubt, finding that it is reasonable to assume that the Veteran's Zomig intake was approximately the same in June 2005 as it was just 7 months later in February 2006, when the Veteran clarified that she had been taken Zomig of a frequency of 4 to 6 times per month in the prior months.

The Veteran's headaches, in addition to causing impairment themselves throughout their duration, required medication, Zomig, as well as an injectable Imitrex, the former of which was noted to cause additional incapacitation.  Furthermore, because the two medications would cause a reaction if mixed together, as indicated by the Veteran at her January 2008 Board hearing, she had to be extremely cautious and intuitive about which to take on every occasion.  Although later treatment records throughout the appeals period noted that the Veteran's headaches were stable with medication, it should be noted that these medications themselves were causing incapacitation that interfered with the Veteran's employment and activities of daily living.  As such, it appears that these headaches, in light of their symptoms and medications, would be tantamount to prostrating, as, although the Veteran was not explicitly ordered to bed rest by a doctor, she was prescribed medication by a doctor who knew that the effects would cause the Veteran to be incapacitated and miss work.  In particular, the Veteran indicated at her Board hearing that, during the appeals period, she missed work on average 4 to 5 days per month.  This is further corroborated by the employee attendance records she submitted from her various employers during the appeals period.  Furthermore, the Veteran reported emergency room visits 3 to 4 times per year.  As such it is reasonable to assume that such a frequency of absences was causing severe economic inadaptability, as it appears that, in addition to losing productivity by missing work, not all of the Veteran's absences were even considered "Paid Leave."  

It does not appear from the Veteran's treatment records that her condition ever improved to such an extent that her frequency of requiring prescription medications decreased during the period from February 22, 2005.

As such, the Board finds that an evaluation of 50 percent is warranted for the entire period from February 22, 2005.  The Veteran's migraines were prostrating and very frequent, more so that the mere once a month requirement for a 30 percent evaluation.  Additionally, the Veteran has submitted actual evidence of the migraines effects on her employment via her attendance records showing both "Paid Leave" and Unpaid Leave," in addition to corroboration by her medical doctors, for whom she was primarily seeking medical treatment and not evaluation VA compensation purposes.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's migraine headaches.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).   First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of migraine headaches that are not contemplated in list of symptoms found in the schedular criteria.  Furthermore, the rating schedule does not provide for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required. 

In summary, the preponderance of the evidence shows that the Veteran's migraine headaches best approximates the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.


ORDER

Subject to the law and regulations governing the award of monetary benefits, entitlement to an initial evaluation of 50 percent for migraine headaches, from February 22, 2005, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


